Citation Nr: 1310365	
Decision Date: 03/27/13    Archive Date: 04/09/13

DOCKET NO.  10-30 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for post-operative arthritis of the cervical spine. 

2. Entitlement to an initial rating in excess of 10 percent for rotator cuff syndrome of the right shoulder. 

3. Entitlement to an initial compensable rating for bilateral hearing loss. 

4. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Christa A. McGill, Esq.





WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012). 38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2012).

The Veteran served on active duty from July 1973 to August 1977; and from      April 1978 to April 1980.          

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which in part, granted service connection for cervical spine and right shoulder disorders. The Veteran appealed the initial assigned disability evaluations for these conditions. See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a veteran appeals the initial rating for a disability, VA must consider the propriety of a "staged" rating based on changes in the degree of severity of it since the effective date of service connection).
 
The Veteran was afforded two hearings - an August 2011 hearing before an RO hearing officer, and a December 2012 Travel Board hearing before the undersigned, with transcripts of both proceedings on file. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the hearing, the VLJ noted the basis of the prior determination and noted the elements of the claims that were lacking to substantiate the claims for benefits. In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims. Moreover, neither the Veteran nor his attorney has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or otherwise identified any prejudice in the conduct of the hearing. Consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

During the Travel Board hearing, the Veteran withdrew from consideration a claim previously on appeal for an initial compensable rating for bilateral hearing loss.           See 38 C.F.R. § 20.204 (2012). At that time he also provided additional private treatment records accompanied by a waiver of RO initial review as the Agency of Original Jurisdiction (AOJ), which the Board accepts into the record. See 38 C.F.R. §§ 20.800, 20.1304.  
            
The Veteran's attorney through the hearing presentation alleges the Veteran has the inability to work due to service-connected disability. The November 2012 private physician's treatment summary on file likewise identifies substantial limitation             in the ability to tolerate any gainful employment due to service-connected disability. The Veteran has therefore raised an informal claim for a TDIU. See e.g., Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (when a claimant submits evidence of a disability and makes a claim for the highest rating possible, and furthermore submits evidence of unemployability, VA must consider entitlement to a TDIU). 

The increased rating claims for cervical spine and right shoulder disorders are for higher initial evaluations (meaning since the effective date of service connection), and are the primary grounds for the allegation of unemployability. VAOPGCPREC 6-96 (Aug. 16, 1996). See also Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issue of service connection for tinnitus has been raised by the record at  the Veteran's hearing, but has not been initially adjudicated by the RO. Therefore, the Board does not have jurisdiction over the claim, and it is referred to the RO for appropriate action.  

The Board presently decides the claims for increased ratings for a right shoulder disorder and cervical spine disorder. The claim for a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office. VA will notify the Veteran if further action is required on his part. 


FINDINGS OF FACT

1. On December 5, 2012, prior to the promulgation of a decision in the appeal,     the Board received notification from the Veteran through his authorized representative that a withdrawal is requested of the claim on appeal for increased rating for bilateral hearing loss.

2. The preponderance of the clinical findings show that the Veteran manifests limitation of motion of the right arm to shoulder level as the result of his rotator cuff syndrome of the right shoulder.

3. The Veteran manifests range of motion of the cervical spine in excess of            30 degrees forward flexion, including when properly factoring in the extent of functional loss.

4. There is competent indication of right and left side upper extremity cervical radiculopathy attributable to the underlying cervical spine disorder of approximately mild severity. 




CONCLUSIONS OF LAW

1. The criteria have been met for withdrawal of the claim for increased rating for bilateral hearing loss by the Veteran (or his or her authorized representative). 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. § 20.204 (2012).

2. Resolving reasonable doubt in the Veteran's favor, the criteria are met for an initial 20 percent evaluation for rotator cuff syndrome of the right shoulder.              38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R.  §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59; 4.71a, Diagnostic Code 5201 (2012).

3. The criteria are not met for an initial rating in excess of 10 percent for post-operative arthritis of the cervical spine. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59; 4.71a, Diagnostic Code 5242 (2012).

4. Resolving reasonable doubt in the Veteran's favor, the criteria are met for a separate 20 percent rating for cervical radiculopathy of the right upper extremity, effective July 2, 2007. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.14; 4.124a, Diagnostic Code 8512 (2012).

5. Resolving reasonable doubt in the Veteran's favor, the criteria are met for a separate 20 percent rating for cervical radiculopathy of the left upper extremity, effective July 2, 2007. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.14; 4.124a, Diagnostic Code 8512 (2012).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal of Appeal for Increased Rating for Bilateral Hearing Loss 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2012). An appeal may be withdrawn as to any or all issues involved in the appeal   at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204. In the present case, the Veteran has withdrawn this appeal as to the issue of an initial compensable rating for bilateral hearing loss and, hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review this claim and it is dismissed.

II. Claims for Increased Rating

Duty to Notify and Assist the Veteran

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.       §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2012), prescribes several requirements as to VA's duty to notify and assist a claimant with the development of a claim for compensation or other benefits. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2012).

VCAA notice must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 38 CFR 3.159(b)(1) (2012).

As here, where a claim for service connection has been granted and an initial rating and effective date assigned, the filing of a Notice of Disagreement (NOD) with the RO's decision as to the assigned disability rating does not trigger additional                         38 U.S.C.A. § 5103(a) notice. The claimant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to either of these "downstream elements." See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). See also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007). 

The RO has complied with the duty to assist the Veteran through obtaining private medical records, and records pertaining to the receipt of Social Security Administration (SSA) benefits. The Veteran has undergone several VA Compensation and Pension examinations. See 38 C.F.R. §4.1 (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition). The Veteran also provided statements and testified at Board and RO hearings. There is no indication of any further available evidence or information which has not already been obtained. The record includes sufficient competent evidence to decide the claims. Under these circumstances, no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claims being decided have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. "The record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claims on the merits.

Merits of the Claims

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R.       § 4.1 (2012). Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1.

Where the veteran appeals the rating initially assigned for the disability, after already having established service connection for it, VA must consider the propriety of a staged rating that is indicative of changes in the severity of the course of his disability over time. In Fenderson v. West, 12 Vet. App. 119 (1999), the Court recognized a distinction between a veteran's dissatisfaction with an initial rating assigned following a grant of service connection and a claim for an increased rating of a service-connected disorder. In the case of the assignment of an initial rating for a disability following an initial award of service connection for that disability (the circumstances of the present appeal), separate ratings can be assigned for separate periods of time based on the facts found - "staged" ratings. See Fenderson, supra, at 125-26.

When evaluating a musculoskeletal disability based upon a range of motion, consideration is given to the degree of any additional limitation upon motion due to functional loss. DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). This includes the analysis of additional functional impairment above and beyond the limitation of motion objectively demonstrated involving such factors as painful motion, weakness, incoordination, and fatigability, etc., particularly during times when these symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria. Id. See also 38 C.F.R.            §§ 4.40, 4.45 and 4.59. 

	A. Right Shoulder Disorder

The Veteran's service-connected right shoulder disorder has been evaluated at the 10 percent level under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5019 pertaining to bursitis. Diagnostic Code 5019 is in turn rated at Diagnostic Code 5003 on the basis of degenerative arthritis, which provides for a 10 percent evaluation for evidence of degenerative arthritis associated with noncompensable limitation of motion. 

Considering other applicable rating criteria, 38 C.F.R. § 4.71a, Diagnostic Code 5201 provides that limitation of motion of the arm at shoulder level warrants a               20 percent rating. Limitation of motion of the arm from midway between the side and shoulder level warrants a 30 percent rating for a major extremity, and                        20 percent rating for a minor extremity. Limitation of motion to 25 degrees from  the side warrants a 40 percent rating for a major extremity, and 30 percent rating for a minor extremity.

Both measurements of forward flexion and abduction are relevant to determine range of motion in the affected shoulder, for purpose of applying Diagnostic Code 5201. See Mariano v. Principi, 17 Vet. App. 305, 314-16 (2003) (noting that the criteria under Diagnostic Code 5201 does not explicitly refer to any specific type of range of motion measurement, such as abduction, and remanding for VA to decide whether limitation of motion for purposes of establishing a certain rating requires limitation in all planes or limitation in any one plane).

Normal range of motion for the shoulder is defined as from 0 degrees of extension to 180 degrees of forward flexion; abduction from 0 to 180 degrees, and external and internal rotation from 0 to 90 degrees. See 38 C.F.R. § 4.71a, Plate I.

The remaining applicable rating criteria includes Diagnostic Code 5202, for other impairment of the humerus, under which a 20 percent rating is warranted for impairment of the minor extremity caused by malunion resulting in moderate or marked deformity, or for recurrent dislocation of the scapulohumeral joint with up to frequent episodes and guarding of all arm movements. The next higher 40 percent rating is warranted for fibrous union of the humerus. A 50 percent rating applies to nonunion of the humerus (false flail joint). A 70 percent rating applies to loss of head of the humerus (flail shoulder).

Diagnostic Code 5203 further provides that a malunion of the clavicle or scapula warrants a 10 percent rating. A nonunion of the clavicle or scapula, without loose movement, warrants a 10 percent rating, or with loose movement, warrants a               20 percent rating. A dislocation of the clavicle or scapula warrants a 20 percent rating. The criteria does not change based upon whether the major or minor clavicle or scapula is affected.

During a July 2008 VA Compensation and Pension examination for orthopedic evaluation, the Veteran described experiencing increasing pain in his right shoulder over the previous two years and that his treating physician had advised he use a right arm sling. The Veteran described weakness, stiffness, swelling and lack of endurance in his right shoulder joint. He had constant pain which was described as an aching, burning, sharp and cramping pain which rose to severity level of 6 to 8 out of 10, but was usually at a lower range of 4 to 6. The pain was elicited by physical activity and stress. He had had no prosthetic implants and no other treatments for his right shoulder pain. The Veteran was right hand dominant. 

On physical examination, the right shoulder joint's general appearance was within normal limits. He wore a sling on his right shoulder to support his right arm. He had some weakness and guarding of movement in his right shoulder joint, and also marked crepitus on rotation of his shoulder. Range of motion consisted of flexion to 180 degrees, with pain at 90 degrees; abduction to 180 degrees, with pain at 90 degrees; and internal and external rotation both to 90 degrees, without pain. Range of motion was additionally limited by pain, fatigue, weakness and lack of endurance with repetitive use, but the major functional impact was due to pain in his right shoulder joint with movements above the level of his shoulder. There was no additional reduction in the range of motion with repeated movements of his right shoulder joint. An x-ray showed a normal right shoulder. The diagnosis given was right rotator cuff syndrome with crepitus. 

An October 2009 evaluation report from a private orthopedic clinic (two months prior to rotator cuff surgery), indicates the Veteran subjectively reported that he could not move his right arm over his head. The right shoulder was objectively capable of active motion to about 120 degrees (exact plane of motion unspecified), external rotation 30 degrees, internal rotation to the posterior superior iliac spine. A right shoulder MRI indicated degenerative tears of the labrum and/or "superior labral tear from anterior to posterior" (SLAP) area, along with rotator cuff tear involving likely two tendons, and impingement syndrome. Prior to the surgery in November 2009, the Veteran was capable of a painful arc with 135 degrees of flexion, 30 degrees external rotation, and internal rotation to T12 vertebrae. Following the procedure, in March 2010 the Veteran demonstrated on active range of motion flexion to 165 degrees, external rotation 35 degrees, and internal rotation to T7 vertebrae. In May 2010, there was flexion and abduction to 175 degrees, external rotation 45 degrees, and internal rotation T7.  

On VA examination again in September 2011, the Veteran reported symptoms of weakness, stiffness, giving way, lack of endurance and pain. He did not experience swelling, heat, redness, locking, fatigability, deformity, tenderness, drainage, effusion, subluxation or dislocation. He experienced flare-ups as often as 2 to 3 times a day, for 2 to 3 hours. The severity level was 7 to 9. Flare-ups were precipitated by physical activity. During flare-ups he was unable to lift over          15 pounds, and was unable to raise his arms over his head. He further described bilateral carpal tunnel syndrome, and chronic neck, shoulder and arm pain with weakness in the hands. He reports being medically instructed not to lift over           15 pounds, along with no overhead lifting at all. 

Objectively, there was positive Neer sign, negative Hawkins. There was no right shoulder ankylosis. Range of motion consisted of flexion to 160 degrees, abduction to 180 degrees with pain at 90 degrees, external rotation 90 degrees with pain at 70 degrees, and internal rotation 90 degrees. Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use. A right shoulder x-ray showed marked narrowing of the acromioclavicular joint, and prior surgery. 

In his November 2012 correspondence, Dr. T.G.B., MD, a private general practitioner, stated that the Veteran had degenerative arthritis of the cervical spine with chronic pain in his neck and upper extremities, status post C3-4 partial corpectomy in February 2007. According to this physician, the Veteran was also status post right shoulder rotator cuff repair for a chronic tear and tendonitis in the right upper extremity. No distinct weakness was noted in his grip and upper extremity muscle groups; however, he had significant pain in these areas with repetitive shoulder and neck movement. He was able to rotate his neck 60 degrees to the right, 55 degrees to the left. He was able to abduct his shoulders 130 degrees bilaterally (above shoulder height) and had a negative impingement test in each shoulder. He had good sensory function in both hands with the exception of intermittent diffuse paresthesias in the fingers of each hand. This preceded his neck surgical procedure and had persisted. 

According to the evaluating physician, the Veteran's neck and shoulder pain were each aggravated by increased movement of the neck and shoulder. The Veteran was unable to repetitively lift his shoulders without aggravation of neck pain. He would have difficulty performing forward neck flexion repetitively more than 30 degrees due to his cervical impairment. His pain was presently acceptably controlled with moderate doses of extended release morphine sulfate, but he had infrequent episodes of increased pain, perhaps two to three episodes weekly lasting one to two hours each. He had failed trials of antidepressants, anti-seizure medications, NSAIDs, and less potent narcotics for pain control. His impairment was described as moderate to severe. 

A 20 percent evaluation will be granted. 38 C.F.R. § 4.71a, Diagnostic Code 5201. The Veteran's measured capacity for right upper extremity mobility has varied to some extent over time, appearing to well exceed motion from shoulder level according to several private treatment providers (including even the most recent physician's evaluation of November 2012), the VA Compensation and Pension examination findings set forth a different depiction of service-connected disability. On both the July 2008 and September 2011 VA examinations, the Veteran had right arm abduction initially to 180 degrees, but then limited to 90 degrees when taking into consideration pain on motion. VA rating provisions expressly require that the true determined range of motion reflect all forms of limitation of motion due to functional loss including pain on use, as well as repetitive motion, instability, and weakness. See DeLuca, supra; 38 C.F.R. §§ 4.45, 4.59. 


Considering the impact of pain due to functional loss, the higher evaluation of 20 percent is granted. As to the variance in measurements of range of motion throughout the pendency of the claim, the Board resolves reasonable doubt in the Veteran's favor that the VA examinations findings best approximate the severity of service-connected disability. See 38 C.F.R. § 4.3. 

A higher schedular rating is not warranted. The Veteran does not manifest limitation of motion of the arm from midway between the side and shoulder level, to substantiate a 30 percent evaluation under Diagnostic Code 5201. Nor is there any structural impairment to the scapulohumeral or acromioclavicular joints, respectively, as to implicate Diagnostic Codes 5202 or 5203.

Consequently, an initial 20 percent rating for a right shoulder disorder is awarded, since the July 2, 2007 effective date of service connection.  

	B. Cervical Spine Disorder

The condition of postoperative arthritis of the cervical spine has been rated at            10 percent, under 38 C.F.R. § 4.71a, Diagnostic Code 5242, for degenerative arthritis. 

Disorders of the cervical spine are to be evaluated in accordance with VA's General Rating Formula for Diseases and Injuries of the Spine.

This rating formula provides for the assignment of a 10 percent rating when there is forward flexion of the cervical spine greater than 30 degrees but not greater than     40 degrees; or, combined range of motion of the cervical spine greater than            170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of  50 percent of more of the height.




A 20 percent rating is for assignment upon a showing of forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 30 percent rating is for assignment for forward flexion of the cervical spine of   15 degrees or less; or, favorable ankylosis of the entire cervical spine. 

The next higher evaluation specifically with regard to the cervical spine, consists of a 100 percent rating which may be assigned due to unfavorable ankylosis of the entire spine (i.e., including consideration of the thoracolumbar spine, along with the cervical spine). Under notes to the rating formula:

Note (1) Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which   will be rated as a single disability.

The June 2007 clinical report of a private neurologist indicates that the Veteran was then about four months status post C3-4 anterior discectomy and cord decompression, for partial pulpectomies for spinal cord compression and signal change of the cord, and myelomalacia. The Veteran seemed to be doing well at this point. He had experienced many years of chronic neck pain up to that point, at least eight such years. He had not worked since December 2005, and he had experienced chronic tingling and numbness of the hands, which had been a chronic and old issue as well. That particular manifestation had not dramatically improved with any surgery, and the point of the surgery was to try and keep him from deteriorating further neurologically, and that had been successful. 

On evaluation, the musculoskeletal examination was normal, except for some reduction of sensation in the hands bilaterally to light touch, which was chronic and old. There was no ankle clonus, and bowel and bladder function appeared to be stable. A lateral cervical spine film showed good alignment, instrumentation and graft position. 

Treating physician Dr. T.G.B. reported that the Veteran had severe degenerative arthritis of the cervical spine status post recent decompression surgery, in addition to bilateral carpal tunnel syndrome confirmed by nerve conduction studies. The Veteran had chronic neck, shoulder and arm pain referable to these disorders with weakness in his hands. 

On the VA Compensation and Pension examination of July 2008, the Veteran reported that he continued to have pain in his neck with stiffness and weakness.  The pain was constant and sometimes radiated into his right shoulder. He described the pain as a squeezing, sharp, cramping pain which was usually around a severity level of 4 to 5, but which sometimes rose to a level of seven to nine. The pain was elicited by physical activity and by stress. He was able to function with medication, but had begun to notice locking sensations in his neck. He stated that the pain was periodically so bad that he had to sit or lie down until the pain subsided. 

Objective examination revealed no abnormalities of symmetry in appearance, symmetry in spinal motion or curvature of the spinal column. The Veteran appeared to experience some radiation of pain in the medial left shoulder area with left rotation or left flexion of the cervical spine. There was no sign of muscle spasm or tenderness in the cervical spine. Range of motion consisted of flexion to 40 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees, right rotation           45 degrees, and left rotation 60 degrees. There was no additional reduction in the range of motion with repeated movements of his cervical spine. 

There were no apparent sensory deficits or motor weaknesses, except that the Veteran did have a mild reduction of grip strength (4/5) but this was attributed to his carpal tunnel syndrome. There were no signs of sensory deficits in the upper or lower extremities detected at that time. The right and left triceps and ankle reflexes were minimal, but considered to be normal for the Veteran. Neurological evaluation of the upper extremities revealed that motor function was within normal limits as was sensory function (except with regard to carpal tunnel syndrome symptoms). The diagnosis given, including after review of x-ray findings, was arthritis of the cervical spine and status-post cervical spine decompression and fusion with spurs projecting into C5-6 and C6-7 neural foramens with residual scar. 

On re-examination of September 2011, he reported having joint stiffness, fatigue and spasms, and denied having decreased motion, paresthesia, numbness and weakness. He reported no bowel or bladder problems associated with a spine condition, although he did report erectile dysfunction in relation to the condition. The cervical spine pain was located in the hands, arms and neck and the pain occurred constantly, as well as traveled to the neck and left shoulder. He stated that his cervical spine condition in the past 12 months had not resulted in any incapacitation. There was sometimes difficulty on attempting to move or swallow. On objective examination there was no evidence of radiating pain on movement, muscle spasm, tenderness, guarding, weakness, loss of tone and atrophy of the limbs. There was no ankylosis of the cervical spine. Range of motion consisted of flexion to 45 degrees, extension to 35 degrees, lateral flexion 45 degrees, and rotation 75 on the right side and 80 on the left side, all without pain on motion.   The joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use. Inspection of the spine revealed normal head position with symmetry in appearance. There was symmetry of spinal motion with normal curves of the spine. 

A neurological examination of the spine indicated that sensory function was impaired, though there were no sensory deficits of T1. There was no motor weakness. At C5 there was sensory deficit of the right upper arm. Right upper extremity reflexes were normal, with no signs of pathologic reflexes. There were no signs of cervical Intervertebral Disc Syndrome (IVDS) with chronic and permanent nerve root involvement. There were no non-organic physical signs. The sensory deficit of the right upper arm was considered more likely related to right shoulder surgery than to the cervical spine disorder. 

The Board is denying the claim for increased evaluation directly for higher compensation for cervical spine arthritis. The rating schedule provides the conditions under which the next higher 20 percent evaluation would be warranted: (1) forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or (2) the combined range of motion of the cervical spine not greater than 170 degrees; or, (3) muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. See 38 C.F.R. § 4.71a (General Rating Formula for Diseases and Injuries of the Spine). 

Regarding the first condition, it has not been established that the Veteran has 30 degrees or less forward flexion of the cervical spine, inasmuch as objective measurements taken repeatedly confirm a higher level of joint mobility. The most recent VA examination of September 2011 in fact indicated full range of motion of 45 degrees forward flexion, with no additional diminution of motion due to pain or repetitive motion testing. 

While the November 2012 letter of Dr. T.G.B. states that the Veteran "would have difficulty performing forward neck flexion repetitively more than 30 degrees due to his cervical impairment," there is no indication that this observation followed actual clinical testing of the Veteran. The Board therefore finds greater probative weight to the near contemporaneous VA examination findings which show totally normal capacity for cervical spine forward flexion (as well as incidentally normal findings for all other measured planes of motion). Moreover, there is not present either of the remaining two possible conditions to establish a 20 percent evaluation of either combined range of motion of the cervical spine not greater than 170 degrees, or otherwise, muscle spasm or guarding with attendant abnormalities in gait or spinal contour. It follows that a 10 percent evaluation remains proper for cervical spine arthritis. 

However, there is a basis in the record upon which to award separate disability compensation for neurological impairment attributable to the service-connected cervical spine disorder, given the indication of cervical radiculopathy of the right and left upper extremity, primarily with paresthesia, numbness and tingling affecting the hands and fingers. Although the most recent VA examination found little in the way of neurological abnormality, there are nonetheless private treatment records which substantiate this neurological component going back to prior to a 2007 surgery designed to prevent further neurological residuals. The Board likewise takes into account the competent hearing testimony of neurological impairment. Thus, resolving all reasonable doubt favorably on this issue, two separate ratings of 20 percent each are granted for cervical radiculopathy, effective July 2, 2007.   

C. Conclusion

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1), which provides procedures for assignment of an extraschedular evaluation. Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

In Thun v. Peake, 22 Vet. App. 211 (2008), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

There is no basis to find that the Veteran's right rotator cuff syndrome or cervical spine arthritis present such an exceptional disability picture that the applicable schedular criteria are inadequate, particularly as the rating criteria are thorough, and he does not manifest or describe symptomatology outside of those criteria. Essentially, the rating criteria premised upon limitation of motion with associated pain and/or discomfort fairly accounts for the underlying service-connected disorders. Where there have been indicated various structural components of service-connected disability affecting the right shoulder joint and surrounding areas, the Board has undertaken appropriate action to consider these distinct manifestations under other applicable diagnostic codes. Likewise, the Board has compensated neurological impairment from the cervical spine disorder accordingly. The Veteran's service-connected disorders under evaluation are not consistent with an exceptional disability picture as to render the schedular rating criteria inadequate. 

The first stage of the standard for determining availability of an extraschedular rating not having been met, the application of the next two steps are not for consideration. In the absence of the evidence of such factors, the Board is not required to remand this case to the RO for the procedural actions outlined in                  38 C.F.R. § 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board is granting the claim for increased rating for right rotator cuff syndrome and denying the claim for increased rating for cervical spine arthritis, though assigning separate ratings for right and left side cervical radiculopathy. This determination takes into full account the potential availability of "staged rating" based upon incremental increases in severity of service-connected disability during the pendency of the claims under review. To the extent any higher level of disability compensation is sought, the preponderance of the evidence is against the claims, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).   



ORDER

The claim for an initial compensable rating for bilateral hearing loss is dismissed.

An initial 20 percent rating for rotator cuff syndrome of the right shoulder is granted, subject to the law and regulations governing the payment of VA compensation benefits. 

An initial rating in excess of 10 percent for post-operative arthritis of the cervical spine is denied.

However, a separate 20 percent rating for cervical radiculopathy of the right upper extremity is granted, effective July 2, 2007.
                                                                                                                                                                                                                                            
A separate 20 percent rating for cervical radiculopathy of the left upper extremity is granted, effective July 2, 2007.

REMAND

As to the newly raised claim for a TDIU, the September 2011 VA examiner's observations on employment capacity, as well as the November 2012 opinion thereof from a private treating physician both effectively rule out the capacity for working in a nonsedentary environment (with such occupational tasks such as lifting, and carrying objects), but do not conclusively address whether all substantially gainful employment is to be ruled out. This will be the inquiry on the requested VA re-examination. 

On remand, the RO should also adjudicate first the referred claim for service connection for tinnitus, prior to deciding the TDIU claim, as this clearly affects the determination of impact of service-connected disability upon employability.        The claim for service connection for tinnitus is thus "inextricably intertwined" with the issue of a TDIU, and the disposition of the TDIU claim must therefore be deferred pending resolving the preliminary matter. Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered). See also Parker v. Brown, 7 Vet. App. 116 (1994).





Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012). Expedited handling is requested.)

1. Send the Veteran a VCAA letter regarding the claim for a TDIU, in accordance with 38 U.S.C.A. §§ 5102, 5103 and 5103A (West 2002 & Supp. 2012), and all other applicable legal precedent.

2. Send the Veteran a copy of VA Form 21-8940, Formal Application for a TDIU.

3. Then schedule the Veteran for a VA general medical examination. The claims folder must be made available for the examiner to review. The examiner must provide an opinion as to whether the Veteran is incapable of securing and maintaining substantially gainful employment due to the severity of one or more of his service-connected disabilities. In providing the opinion, the examiner must consider the degree of interference with ordinary activities, including capacity for employment, caused solely by the Veteran's service-connected disabilities, as distinguished from any nonservice-connected physical or mental condition.       

The requested opinion must also take into consideration the relevant employment history and educational history, or lack thereof. The VA examiner is also requested to review and comment upon the prior opinions and findings on employability from the September 2011 VA examination report, and November 2012 private treating physician's letter.  

If an opinion cannot be rendered without resorting to pure speculation, please explain why this is not possible.

4. Then review the claims file. If the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West, 11 Vet. App. 268 (1998).

5. Thereafter, the RO should adjudicate the claim for a TDIU, though only after first adjudicating the referred claim for service connection for tinnitus. If the benefit sought on appeal is not granted, the Veteran and his attorney should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to        the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim. His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


